CASTILLO V. STATE



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-05-269-CR





FRANCISCO CASTILLO	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM THE 211TH DISTRICT COURT OF DENTON COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

I.
 
Introduction

Appellant  Francisco Castillo appeals his conviction for capital murder and sentence of life imprisonment. In his sole point, appellant argues that he was denied due process of law at trial because the trial court’s ruling on several issues was erroneous and the cumulative effect of all the errors made the trial unfair. We affirm. 

II. Background Facts

Appellant was indicted for the murders of Michael Lucas and Matthew Jackson.  A jury found appellant guilty of capital murder and the trial court sentenced him to life in the Institutional Division of the Texas Department of Criminal Justice. 

III. Preservation of Error

Appellant argues that multiple trial errors, including witness hearsay, jury panel misconduct, admission of irrelevant evidence, admission of evidence unfairly prejudicial to appellant, and exclusion of relevant evidence, resulted in an unfair trial. While appellant concedes that the errors taken individually would not provide sufficient basis for reversal, he contends that the cumulative effect of the errors adversely affected the proceedings and thus violated his due process rights under the United States and Texas Constitutions and article 1.04 of the code of criminal procedure.  However, appellant cites no authority in support of his contentions, offers no basis for analogical reasoning, and offers mere conclusory statements to support his ultimate conclusion that the trial was unfair.

If a party provides no argument or legal authority to support its position, the appellate court may properly overrule the issue or point as inadequately briefed. 
 Tex. R. App. P.
 38.1(h); 
Tong v. State,
 25 S.W.3d 707, 710 (Tex. Crim. App. 2000), 
cert. denied,
 532 U.S. 1053 (2001);
 Mosley v. State,
 983 S.W.2d 249, 256 (Tex. Crim. App. 1998) (op. on reh’g), 
cert. denied
, 526 U.S. 1070 (1999).  We hold that because appellant cites no authority in support of his argument, he has waived error for review on appeal.  Therefore, we overrule appellant’s sole point.

IV. Conclusion

Having overruled appellant’s sole point, we affirm the trial court’s judgment. 



PER CURIAM



PANEL F:	LIVINGSTON, GARDNER, and WALKER, JJ.



DO NOT PUBLISH

Tex. R. App. P.
 47.2(b)



DELIVERED: February 23, 2006

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.